Exhibit 10.1

STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT is dated as of June 2, 2008 (this “Agreement”), by
and between BGC Partners, Inc., a Delaware corporation (the “Purchaser”), and
the person named on the signature page hereto (the “Seller”).

RECITALS

WHEREAS, the Seller owns or will own prior to the Closing (as defined in
Section 3) shares of Class A common stock, par value $0.01 per share, of the
Purchaser (the “Class A Common Stock”); and

WHEREAS, the Purchaser proposes to effect an underwritten firm commitment public
offering of shares of Class A Common Stock (the “Offering”) pursuant to an
Equity Underwriting Agreement (the “Underwriting Agreement”) to be entered into
by and among the Purchaser, certain stockholders of the Purchaser, including
Cantor Fitzgerald L.P., and the underwriters listed on Schedule I to the
Underwriting Agreement (the “Underwriters”); and

WHEREAS, contingent upon the closing of the Offering, the Purchaser desires to
purchase from the Seller and the Seller desires to sell to the Purchaser 175,000
shares of Class A Common Stock (collectively, the “Shares,” and individually, a
“Share”), upon the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and of the mutual agreements
hereinafter set forth, the Purchaser and the Seller hereby agree as follows:

1. Purchase of the Shares. Upon the terms and subject to the conditions of this
Agreement, at the Closing, the Purchaser agrees to purchase from the Seller, and
the Seller agrees to sell to the Purchaser, the Shares, free and clear of any
liens, encumbrances, equities and claims.

2. Consideration for the Purchase of the Shares. In consideration for the
purchase of the Shares by the Purchaser, the Purchaser shall pay to the Seller a
purchase price per Share equal to the purchase price per share of Class A Common
Stock paid by the Underwriters to the Purchaser in the Offering. Payment for the
Shares to be purchased hereunder is to be made at or as soon as practicable
following the Closing via check at the address indicated by the Seller to the
Purchaser against the Seller’s delivery at the Closing of certificates therefor
and/or other evidence (including an executed stock power with a signature
guarantee) of the good and valid transfer of the Shares to the Purchaser. The
Seller agrees that there may be deducted from the purchase price paid to the
Seller for the Shares any applicable taxes, insurance payment or other similar
liability.

3. Closing. The closing of the purchase and sale of the Shares (the “Closing”)
shall be contingent upon, and shall take place immediately following, the
closing of the Offering pursuant to the Underwriting Agreement.

4. Representations and Warranties of the Seller. The Seller hereby represents
and warrants to the Purchaser that the statements in this Section 4 are true,
complete and correct in all



--------------------------------------------------------------------------------

respects as of the date hereof and shall be true, complete and correct in all
respects as of the Closing as if made at and as of such time, except to the
extent that any such representation and warranty, by its terms, is expressly
limited to a specific date, in which case, as of such specific date.

(a) As of the Closing, the Seller shall (i) have good and valid title to the
Shares to be sold by the Seller to the Purchaser, free and clear of any liens,
encumbrances, equities and claims, and (ii) have full right, power and authority
to effect the sale and delivery of such Shares to the Purchaser; and upon the
delivery of, against payment for, such Shares pursuant to this Agreement, the
Purchaser shall acquire good and valid title thereto, free and clear of any
liens, encumbrances, equities and claims. There are no outstanding securities,
options, warrants, calls, rights, conversion rights, preemptive rights, rights
of first refusal, redemption rights, repurchase rights, plans, “tag-along” or
“drag along” rights, commitments, agreements, arrangements or undertakings
giving any person other than the Purchaser a right to acquire, directly or
indirectly, any of the Shares.

(b) The Seller has full right, power and authority to execute and deliver this
Agreement and to perform his obligations under this Agreement. This Agreement
has been duly authorized, executed and delivered by or on behalf of the Seller.
The execution and delivery of this Agreement, the consummation by the Seller of
the transactions contemplated herein and the fulfillment by the Seller of the
terms hereof will not require any consent, approval, authorization, or order of
any court, regulatory body, administrative agency or other governmental body and
will not result in a breach of any of the terms and provisions of, or constitute
a default under, any indenture, mortgage, deed of trust or other agreement or
instrument to which the Seller is a party, or of any order, rule or regulation
applicable to the Seller of any court or of any regulatory body or
administrative agency or other governmental body having jurisdiction over the
Seller or the Shares.

(c) As of the Closing, no consent, approval or waiver is required under any
instrument or agreement to which the Seller is a party or by which the Seller or
the Shares are bound or under which Seller is entitled to any right or benefit
in connection with the sale by the Seller of Shares to the Purchaser under this
Agreement.

5. Counterparts; Facsimile Execution and Delivery. This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. A facsimile or other reproduction of this Agreement may be executed
by one or more parties hereto and delivered by such party by facsimile or any
similar electronic transmission device pursuant to which the signature of or on
behalf of such party can be seen. Such execution and delivery shall be
considered valid, binding and effective for all purposes. At the request of any
party hereto, all parties hereto agree to execute and deliver an original of
this Agreement as well as any facsimile or other reproduction hereof.

6. Further Assurances. Each party hereto shall execute and deliver such
additional instruments and other documents and shall take such further actions
as may be necessary or appropriate to effectuate, carry out and comply with all
of its obligations under this Agreement.

 

2



--------------------------------------------------------------------------------

7. Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof.

8. Amendments; Waiver. This Agreement may not be amended except by written
instrument executed by each of the parties. The failure by any party hereto to
enforce at any time any of the provisions of this Agreement shall in no way be
construed to be a waiver of any such provision nor in any way to affect the
validity of this Agreement or any part hereof or the right of such party
thereafter to enforce each and every such provision. No waiver of any breach of
or non-compliance with this Agreement shall be held to be a waiver of any other
or subsequent breach or non-compliance. Any waiver made by any party hereto in
connection with this Agreement shall not be valid unless set forth in writing by
such party.

9. Binding Effect; Persons Benefiting; No Assignment. This Agreement shall inure
to the benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns. Nothing in this Agreement is intended or shall
be construed to confer upon any entity or person other than the parties hereto
and their respective successors and permitted assigns any right, remedy or claim
under or by reason of this Agreement or any part hereof. This Agreement may not
be assigned by any party hereto without the prior written consent of the other
party hereto, and any purported assignment without such consent shall be void
and unenforceable.

10. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, without giving
effect to any choice of law or conflict of law provisions or rule that could
cause the application of the laws of any other jurisdiction.

11. Termination. If the Closing has not yet occurred, this Agreement shall
terminate on the earlier to occur of (i) the termination of the Underwriting
Agreement pursuant to its terms; or (ii) December 31, 2008.

[Signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly caused this Agreement to be
executed as of the date first above written.

 

BGC PARTNERS, INC. By:  

/s/ Stephen M. Merkel

Name:   Stephen M. Merkel Title:  

Executive Vice President, General

Counsel and Secretary

SELLER  

/s/ Stephen M . Merkel

Stephen M. Merkel

 

4